DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended claim 1 to add the limitation concerning ball and pin valves: “...wherein each pin in its respective channel is arranged radially relative to the longitudinal axis of the screw....”
	Applicant added new claim 11.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "the anti-rotation means is embodied in the form of one or more keys" in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda (US 2007/0269550) in view of Schimmel (US 2004/0013763) both of record and further in view of Ligh (US 5,975,130).
Regarding Claim 1, Manda discloses a nonreturn valve for a screw of a plasticising unit of an injection-moulding machine (Figs. 1A, 1B paragraphs [0019] [0023] valve – 100 injection screw – 102 includes a knockdown retainer – 110), comprising two half-shells (Figs. 1A, 1B, 1C paragraph [0020] knockdown pieces – 110A, 110B), which can be arranged in a portion of the screw with reduced screw diameter (Fig. 1C paragraph [0024] stem – 106 extends from the screw – 102 …the retainer – 110 and the stem – 106 are joined by a knockdown joint – 117), wherein in each of the half-shells one or more channels are provided for melt to flow through from the screw (Figs. 1A, 4 paragraphs [0021] [0044]…melt passage – 122 …passageway – 122, 222, 322….), into the space in front of the screw (paragraph [0023] …move a molding material through the valve into an accumulation zone, which is positioned ahead of the valve…) wherein the channels lie substantially parallel to a longitudinal axis of the nonreturn valve or respectively to the longitudinal axis of the screw (Figs. 1D, 4, paragraph [0044] passageway – 122). 
However, Manda does not disclose that the channels are each provided with a ball and pin.
Schimmel discloses within the field of injection molding (abstract) a backflow prevention device for a plasticizing and injection screw axially movable in a plasticizing cylinder of an injection molding machine …and formed with a channel for passage of plastic melt by the screw to an anterior screw space, whereby a check valve is disposed in the channel (abstract) wherein
 in the channel there is provided a ball and following the ball, as seen in a direction of flow of the melt, a pin, wherein the pin is arranged substantially transversely to the direction of flow of the melt (Figs. 1-4 paragraph [0024] ball – 9, stay or pin – 8 which extends across the channel – 6), wherein the channel, as seen in a direction of flow of the melt have respectively a first channel portion with a channel diameter smaller than a ball diameter (Fig. 2 paragraph [0024] channel – 6 has a first section defined by a diameter – D1…second section defined by a diameter – D2, whereby …diameter – D1 is smaller than …diameter – D2), and a second channel portion with a channel diameter greater than a ball diameter, and wherein ball and pin are arranged in the second channel portion (Fig. 2 paragraph [0024] …transition zone – 7 extends between the first and second channel sections…whereby a ball – 9 is freely movable between the pin – 8 and the transition zone – 7).
		
    PNG
    media_image1.png
    278
    440
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Manda with Schimmel whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine which is designed to prevent backflow as disclosed by Manda, would also include a redundant or substitution of a ball and pin backflow designed for a plasticizing and injection screw, as disclosed by Schimmel.  
One with ordinary skill in the art would see this feature as advantageous and would provide the replacement or addition of this backflow prevention device feature in each of the one or more channels of Manda, because these types of devices are considered to exhibit better response and closing behavior than ring-type backflow prevention devices (paragraph [0008]) 
However, the combination of Manda and Schimmel does not disclose that each pin in its respective channel is arranged radially relative to the longitudinal axis of the screw. 
Ligh teaches a check valve that is designed for use on apparatuses where the pressures are very low to very high (several thousand psi) (Col. 1, ll. 7-11).
The ball check valve disclosed includes a pin extending into a bore radially relative to a longitudinal axis (Fig. 1 Col. 2 ll. 3-10 ball – 5 pin – 6 body – 1 bore – 8 direction of flow indicated by arrow).
		
    PNG
    media_image2.png
    603
    989
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine which is designed to prevent backflow and including a ball and pin backflow with a pin arranged substantially transversely to the direction of flow of the melt designed for a plasticizing and injection screw, as disclosed by the combination of Manda and Schimmel, would include that each pin in its respective channel is arranged radially relative to the longitudinal axis of the screw, as disclosed by Ligh.
This would be advantageous because the pin is located such that the distance the ball has to travel to seat is minimal but such that it allows the ball to move away from the seat sufficient to achieve good flow through the valve (Col. 2: ll. 39-42).

Regarding Claim 2, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 1 and Schimmel further discloses that a conically configured transition is provided from the first channel portion to the second channel portion (Fig. 2 paragraph [0024] …transition zone – 7 extends between the first and second channel sections – from Fig. 2 appears conical or tapered).

Regarding Claim 3, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 1 and Schimmel further discloses that the pin has a cylindrical cross-section or respectively is configured as a cylinder pin (Figs. 2, 4 paragraph [0024] stay or pin – 8…extends across the channel – 6, from Figs. 2 & 4 appears cylindrical in cross-section or configured as a cylinder).

Regarding Claim 4, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 1 and Manda further discloses that the half-shells are configured in such a way that an external diameter of the joined-together half-shells, measured parallel and perpendicularly to a separation joint therebetween is of equal size (Fig. 4 paragraph ]0044] retainers – 110C, 110D include retainer pieces (two and three respectively) that are substantially equal in size…), in such a way that in the joined-together state a separation gap width of zero results (Figs. 1A-1C paragraph [0020] retainer – 110; knockdown pieces – 110A, 110B that: (i) interleave (dovetail, connect) with each other..).

Regarding Claim 5, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 1 and Manda further discloses wherein the screw has a portion in which no screw flight is present and in which an external diameter of the screw corresponds to an internal diameter of the nonreturn valve, and wherein the two half-shells of the nonreturn valve are arranged in said portion on the screw (Figs. 1A-1C, 4 retainer – 110F paragraphs [0020] [0024] retainer – 110; knockdown pieces – 110A, 110B that: (ii) interleave (dovetail, connect) with a stem – 106…;…stem- 106 extends from the screw – 102…may also be called: a stem, a spigot, a peg, etc.… ).

Regarding Claim 6, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 5 and Manda further discloses that the nonreturn valve, as seen in the flow direction of the melt, is arranged at a front end of the screw (Fig. 1A paragraph [0021] retainer – 110 is a “forward” retainer…defines (preferably), at least in part, a melt passage – 122…).

Regarding Claim 10, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 5 and Schimmel further discloses a plasticising unit of an injection-moulding machine with a screw, able to be driven rotatably and linearly, according to Claim 5 (abstract, paragraph [0003] plasticizing cylinder for movement in an axial direction and rotates therein…).

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manda (US 2007/0269550), Schimmel (US 2004/0013763), both of record and Ligh (US 5,975,130) as applied to Claim 5 above, and further in view of Anderson (US 7,172,333) of record.
Regarding Claim 7, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 5 but do not disclose that the nonreturn valve is arranged spaced apart from the front end of the screw such that in front of and also behind the valve, a screw portion is present with a screw flight. 
Anderson teaches an injection molding screw for metal injection molding (abstract) with a body comprising a first and second stage portions (Col. 1 l. 61 - Col. 2 l. 4) with screw flights (Col. 6 ll. 47-48 & ll. 58-61) and also a ring check valve where an addition of a return valve screw tip shown in Figs. 4- 6 controls the back flow of material (Fig. 1 Col. 15 l. 58 ring check valve – 18). 
is arranged spaced apart from a front end of the screw (Fig. 1-3 Col. 6 ll. 58-59 second stage portion – 22) in such a way that, as seen in the flow direction of the melt (Fig. 12 Col. 7 ll. 41-42; Col. 8 ll. 18-22... ring check valve – 18 includes a ring – 60...is designed to be in the first position when the upstream pressure is greater than downstream pressure  and to move to ...second position when the downstream pressure is greater than ...upstream pressure), both in front of and also behind the nonreturn valve (Figs 1-3 Col. 7 ll. 33-37 pressure retention element – 18 such as a ring check valve...is preferably positioned at or about the intermediate section – 40 between the first stage portion – 20 and a second stage portion – 22, 122, 222) a screw portion (Fig. 1-3 Col. 6 ll. 17-18 second stage portion – 22, 122, 222) is present with a screw flight (32, 33). See Fig. 2 below compared to instant case Fig. 6.
	
    PNG
    media_image3.png
    211
    701
    media_image3.png
    Greyscale


	
    PNG
    media_image4.png
    518
    1012
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manda, Schimmel and Ligh to incorporate the teaching of Anderson whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine with pin arranged transversely to the direction of flow of the melt, as disclosed by the combination of Manda, Schimmel and Ligh,
would arrange the non-return valve spaced apart from a front end of the screw such that as seen in the flow direction, both in front and also behind the nonreturn valve a screw portion is present with a screw flight.  
This is advantageous because in this intermediate position the ring can work in such a way that in a first position, will allow the flow of material through and in a second position, will block and prevent the flow material through (Col. 7 ll. 41-47).  This causes the ring to be dependent on the forces acting upon it in such a way that it adjusts when the upstream pressure is greater than downstream pressure and adjusts when the downstream pressure is greater than the upstream pressure (Col. 8 ll. 12-23).

3.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manda (US 2007/0269550), Schimmel (US 2004/0013763), both of record and Ligh (US 5,975,130) as applied to Claim 5 above, and further in view of Biljes (US 4,377,180) of record.
Regarding Claim 8, the combination of Manda, Schimmel and Ligh disclose all the limitations of Claim 5 but do not disclose that one or more of the half shells are arranged by means of an anti-rotation means on the screw. 
Biljes discloses a non-return valve for plastic injection molding with an anti-rotation pin mounted into the valve body and extending into a keyway type notch formed into a valve insert (Fig. 2 abstract, Col.  3: l. 67; Col. 4: ll. 16-18…anti-rotation pin – 22…; …pin – 22 extends downwardly into cylindrical portion – 40 at a position closely adjacent shoulder – 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manda, Schimmel and Ligh with Biljes whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine containing a ball and pin, with pin arranged transversely to the direction of flow of the melt, as disclosed by the combination of Manda, Schimmel and Ligh, would also include an anti-rotation means on the screw. 
One with ordinary skill in the art would want this added feature because this prevents the valve body seat from twisting off of the valve itself by the threaded end from the screw due to high viscous shear loads from the melt (Col. 2: l.68-Col. 3: l.10).
 
Regarding Claim 9, the combination of Manda, Schimmel, Ligh and Biljes disclose all the limitations of Claim 8 and Biljes further discloses that the anti-rotation means is embodied in the form of one or more keys (abstract: …anti-rotation pin is mounted in the valve body and extends into a keyway type notch…).

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manda (US 2007/0269550), Schimmel (US 2004/0013763), both of record and Ligh (US 5,975,130) as applied to Claim 6 above, and further in view of Anderson (US 7,172,333) of record.
Regarding Claim 11, the combination of Manda, Schimmel and Ligh disclose all the limitations of claim 6 but do not disclose that the nonreturn valves as seen in the flow direction of the melt, is arranged adjacent to a front end of the screw. 
Anderson teaches an injection molding screw for metal injection molding (abstract) with a body comprising a first and second stage portions (Col. 1 l. 61 - Col. 2 l. 4) with screw flights (Col. 6 ll. 47-48 & ll. 58-61) and also a ring check valve where an addition of a return valve screw tip shown in Figs. 4- 6 controls the back flow of material (Fig. 1 Col. 15 l. 58 ring check valve – 18). 
is arranged spaced apart from a front end of the screw (Fig. 1-3 Col. 6 ll. 58-59 second stage portion – 22) in such a way that, as seen in the flow direction of the melt (Fig. 12 Col. 7 ll. 41-42; Col. 8 ll. 18-22... ring check valve – 18 includes a ring – 60...is designed to be in the first position when the upstream pressure is greater than downstream pressure  and to move to ...second position when the downstream pressure is greater than ...upstream pressure), both in front of and also behind the nonreturn valve (Figs 1-3 Col. 7 ll. 33-37 pressure retention element – 18 such as a ring check valve...is preferably positioned at or about the intermediate section – 40 between the first stage portion – 20 and a second stage portion – 22, 122, 222) a screw portion (Fig. 1-3 Col. 6 ll. 17-18 second stage portion – 22, 122, 222) is present with a screw flight (32, 33). See Figure 2 below: 
    PNG
    media_image5.png
    172
    623
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manda, Schimmel and Ligh to incorporate the teaching of Anderson whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine with pin arranged transversely to the direction of flow of the melt, as disclosed by the combination of Manda, Schimmel and Ligh,
would arrange the non-return valve spaced apart from a front end of the screw such that as seen in the flow direction, both in front and also behind the nonreturn valve a screw portion is present with a screw flight, as taught by Anderson.  
This is advantageous because in this intermediate position the ring can work in such a way that in a first position, will allow the flow of material through and in a second position, will block and prevent the flow material through (Col. 7 ll. 41-47).  This causes the ring to be dependent on the forces acting upon it in such a way that it adjusts when the upstream pressure is greater than downstream pressure and adjusts when the downstream pressure is greater than the upstream pressure (Col. 8 ll. 12-23).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742